Citation Nr: 1729145	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  06-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to February 8, 2005, for the grant of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 and January 2012 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The October 2005 rating decision increased the Veteran's disability to 10 percent disabling, effective February 8, 2005, for his service-connected shell fragment wound of the right back and posterior chest with retained foreign bodies.  The January 2012 rating decision increased the evaluation of the shell fragment wound of the right hip with retained foreign bodies to 40 percent, pursuant to a November 2011 Board decision, and assigned an effective date of June 30, 2010.  As will be explained below, an October 2014 rating decision granted an effective date of February 8, 2005, for this disorder based on clear and unmistakable error.

In March 2008, the Veteran testified at a travel board hearing before an Acting Veterans Law Judge (AVLJ).  A copy of the transcript is of record.  Because the AVLJ who conducted the hearing is no longer employed with the Board, the Veteran was given an opportunity to have a new Board hearing.  In an April 2017 correspondence, the Veteran declined such opportunity.

In May 2008, November 2008, June 2010, November 2011, and December 2012, the Board remanded these matters for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

In a November 2008 decision, the Board denied an increased rating for the service-connected residuals of a shell fragment wound to the right hip with retained foreign bodies.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated November 2009, the Court granted a Joint Motion for Remand (JMR), vacated the November 2008 Board decision, and remanded the case for compliance with the terms of the JMR.  In November 2011, the Board granted an increase in the evaluation of this disorder.  Thus, the issue associated with the JMR has been resolved.  

A January 2012 rating decision implemented the increased evaluation as granted in the November 2011 Board decision.  The Veteran and his representative filed a timely and valid notice of disagreement (NOD) pertaining to the effective date assigned by the RO.  To date, there has been no Statement of the Case (SOC) issued concerning this claim.  In its December 2012 remand, the Board instructed the RO to readjudicate the earlier effective date issue for potential error.  At such time, however, the Board did not have jurisdiction of the matter except to order the issuance of the SOC.  Nonetheless, the RO did readjudicate and found there was error with its previously assigned effective date.  Accordingly, the RO assigned the February 8, 2005 effective date in an October 2014 rating decision.  

The December 2012 Board remand also instructed that "[i]f and only if, the effective date claim ...is not considered by the Veteran and his representative to be fully resolved ..., a Statement of the Case must be provided addressing the issue."  There has been no indication from the Veteran or his representative that he considers the matter fully resolved.  Moreover, the Veteran is presumed to be seeking the maximum remedy. AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the matter may not be considered fully resolved, the appeal is still pending because there has been no SOC issued and the Veteran has not withdrawn the appeal.  Accordingly, a remand is required for the issuance of an SOC in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veterans Benefits Management System electronic case file shows that service treatment records were associated with the file after the last RO adjudication in January 2015.  The Board finds that the receipt date shown in VBMS is in error.  The September 2012 Supplemental Statement of the Case indicates that service treatment records were reviewed.  As the RO has previously considered the service treatment records, the Board may adjudicate the appeal on its merits. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.   In this case, neither the Veteran nor the record raises such a claim.  Accordingly, a TDIU claim is not before the Board as a component of his claim for an increased evaluation.  Id.

The issue of an effective date prior to February 8, 2005, for the grant of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had a superficial wound from a shell fragment to the right posterior chest and back in the area of the infraspinatus and teres minor muscles of Muscle Group IV.

2.  The injury is no more than moderate in its severity.

3.  Scars are not painful or unstable.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a shell fragment wound with retained foreign bodies, Muscle Group IV, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to an evaluation in excess of 10 percent for the residuals of a set of three shell fragment wounds to the right back and posterior chest with retained foreign bodies (hereafter "shell fragment wound").  The Veteran sustained these wounds on May 8, 1968, in conjunction with wounds to the abdomen and hip when a rocket exploded.  A January 2017 appeal brief contends that the VA has not adequately assessed his injury that presents with pain, instability of scars, and flare ups with pain and tenderness making it almost impossible to have clothing touch his skin or to have intimacy due to the tenderness of his scars.

Rating Criteria

The Veteran's shell fragment wound of the right back and posterior chest with retained foreign bodies is currently evaluated as 10 percent disabling under Diagnostic Code (DC) 5304.  It was previously rated under Diagnostic Codes 7805 (see September 1994 rating decision) and 5319 (see October 2005 rating decision).  In a January 2015 Supplemental Statement of the Case, the AOJ determined that DC 5319 was incorrect because it applied to the abdomen.  The AOJ changed the DC to the current one, 5304.

Diagnostic Code 5304 addresses injuries to Muscle Group IV.  Muscle Group IV involves the intrinsic muscles of the shoulder girdle: supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis.  Under Diagnostic Code 5304, for a dominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating, the highest rating available under the Diagnostic Code.  38 C.F.R. § 4.73.

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe. 38 C.F.R. § 4.56 (d) (2016).  A through-and-through injury shall be rated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement. 
38 C.F.R. § 4.56 (c).

Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint include service department or other evidence showing in-service treatment for the wound, and consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2). 

Moderately severe disability of muscles results from through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint include service department or other evidence showing hospitalization for a prolonged period for treatment of wound and there is a record of consistent complaint of the cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

Severe disability of muscles results from through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bond fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring. 

When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder. 38 C.F.R. 
 § 4.55(d).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55 (e).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Analysis

On this record, a February 2006 VA examination report relates history of the shell fragment wound as well as the other shell fragment wounds for which the Veteran is service connected, namely of the hip and the abdomen.  At the examination, the Veteran reported symptoms only in relation to the other shell fragment wounds.  The examiner found the skin was normal without any indication of scars and that there was no muscle wasting.

A June 2008 VA examination was conducted.  The examiner reported that the injury to the abdomen and hip required irrigation and debridement on initial treatment, and that a chest tube had been placed for some time.  At the examination, the Veteran complained of upper and right-sided back pain with prolonged sitting.   Physical examination revealed three scars on the posterior chest wall and right flank.  One appeared to be a surgical wound from a chest tube insertion.  All scars were well-healed, nontender, not adherent to underlying tissue, and not hyperatrophied.  There was no obvious muscle or soft tissue loss with any of the wounds.

X-rays of the chest show a 4-mm metallic fragment projected over the right upper lobe of the lung in the scapula area.  X-rays of the back showed mild degenerative changes of the L5 to S1 vertebrae.  Perivertebral soft tissues were unremarkable.  Shell fragments were noted as they pertain to the hip wound (not the subject of this analysis).  A muscle group associated with the injury was not identified.

A December 2008 VA addendum medical opinion stated that there was no symptomatology associated with any of the scars over the right back and posterior chest.  It further stated that there were no muscle groups involved on the right side of the back.  There was no muscle or soft tissue injury or loss.  All the scars were well-healed with no residuals.  The examiner concluded that these were all superficial injuries for which the Veteran had no complaints.

A June 2010 VA examination report indicated that the area injured as it relates to this wound was the right shoulder girdle and arm.  Although the examiner did not expressly state this relationship, it is clear to the Board that the other body areas described in the report, i.e. abdominal wall, pelvic girdle, and thigh, relate to other body parts than body area on appeal (posterior chest wall and back).  The examiner found the injury affected the infraspinatus and teres minor muscles of Group IV.  The examiner further found that muscle strength was normal and there was no loss of tissue.  Scars were described as 1 inch by 1/2 inch round, and 3/4 inch by 1/2 inch round.  The scars were nontender, not adherent, and there was no separate entry and exit.  The examiner further found that there were no residuals of nerve damage, tendon damage, or bone damage.  Additionally there was no muscle herniation, no loss of deep fascia or muscle substance, and motion was not limited by muscle disease or injury.

The examiner noted the presence of degenerative joint disease of the spine, which the examiner stated was related to the aging process and is not aggravated by the shell fragment wounds.  

As for treatment records, in November 2014, the Veteran was treated for a six month history of right shoulder pain.  The Veteran described it as a "hurting pain" from the right shoulder down into the right arm.  He reported some "tingling" of the anterior arm and shoulder.  He denied neck pain.  Examination showed a decrease in range of motion, among other findings.  The examiner found the right shoulder pain was most likely multifactorial in etiology including rotator cuff tendinopathy.  A possible partial rotator cuff tear could not be excluded.  Imaging findings of glenohumeral and acromioclavicular osteoarthritis were present which likely also contributed to his symptoms, according to the medical record. 

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent for the shell fragment wound is not warranted.  In this regard, the Board finds the wound is asymptomatic.  Despite the Veteran's contention that scars are painful and unstable with flare-ups that make it almost impossible to have clothing touch his skin or to have intimacy due to the tenderness of his scars, the Board finds this contention is outweighed in probative value by the multiple VA examinations which have found that the scars are nontender, not painful, are stable, and are asymptomatic.  The Board finds the contention of flare-ups not to be credible as the Veteran has made this contention only in the context of a claim for compensation.  In VA examinations, the Veteran was silent about flare-ups.  The Board finds it most probative that VA examiners since March 1972 have reported the scars to be "well-healed."  The VA examiners' reports are more probative than the Veteran's lay assertions because of their experience, training, and knowledge in assessing the severity of disorders, and because their opinions arise after objective clinical evaluation, such as palpation of the scars and other observations.   The Board finds the June 2010 VA examination to be adequate to rate the shell fragment wound, along with the previous VA examinations.  The Board finds no substance to the Veteran's conclusory contention that he was not given an adequate examination.  

The medical evidence indicates possible alternative explanations for the Veteran's reported symptoms.  The November 2014 reported symptoms of pain, weakness and tingling in the right shoulder have been attributed to tendinopathy or possible rotator cuff tear.  Back pain has been attributed to degenerative joint disease.  This evidence reduces the credibility of the Veteran's contention that his symptoms are due to the shell fragment wound.

Taking the foregoing into account, the Board categorizes the severity of the shell fragment wound residuals as no more than moderate.  The wound was superficial and well-healed, with no cardinal signs or symptoms of muscle disability.  A higher evaluation is not warranted because the wound was not through and through or deep penetrating and does not affect the underlying muscle.  The Board notes that under the Diagnostic Codes for scars not of the head, face, or neck (Diagnostic Codes 7801 to 7805), an evaluation in excess of 10 percent would not be warranted.



ORDER

An evaluation in excess of 10 percent for residuals of a shell fragment wound of the right back and posterior chest with retained foreign bodies is denied.


REMAND

As noted in the Introduction, the Veteran and his representative filed a timely and valid notice of disagreement (NOD) pertaining to the effective date assigned by the RO in a January 2012 rating action as to the 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies.  To date, there has been no Statement of the Case (SOC) issued concerning this claim.  Although an earlier effective date was assigned by the RO, the issue is not necessarily resolved and the appeal is still pending.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing whether an earlier effective date is warranted for the award of a 40 percent evaluation for residuals of a shell fragment wound to the right hip with retained foreign bodies.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


